DISSENTING OPINION

I respectfully dissent. The question presented here is: did the circuit court abuse its discretion in dismissing first-degree murder charges as a sanction for the State’s noncompliance with a pretrial discovery order when the record does not support a finding that the State’s noncompliance prejudiced the defendant? The answer is “yes.” Accordingly, I would make absolute our preliminary writ of prohibition.
On June 2, 2010, Judge Prokes entered a discovery order (“the discovery order”), requiring the State to produce fifteen specific categories of documents and/or information to the defendant, Richard Buchli, on or before July 20, 2010, without regard to whether some or all of the documents or information had already been produced. The order also required the State to make a diligent and good-faith effort to obtain information responsive to the discovery order that may be in the possession or control of certain other governmental agencies and personnel. Finally, the order required the State to file with the court a statement that it had complied with the order.
On August 10, 2010, Buchli filed a motion for a show-cause hearing and for sanctions, requesting that the State be directed to show cause why all evidence should not be excluded by virtue of its failure (1) to produce a master file of discovery; and (2) to otherwise adhere to the discovery order. In analyzing the circuit court’s action in this case, it is important to note that, although, like many cases, there had been ongoing discovery disputes in this case, the August 10, 2010 motion was the first time that Buchli had filed a motion for discovery sanctions in the post-remand case.
On September 8, 2010, the trial court held a show-cause hearing. By the time the September 8, 2010 hearing had ended, the trial court had taken an action that, as far as research reveals, is unprecedented: it issued a de facto dismissal15 of first-*94degree murder charges as a sanction for discovery violations, when there was no allegation (much less a record) of a constitutional violation of the defendant’s right to a fair trial.
At the hearing, the Prosecutor16 brought what he termed as a “master file,” which purportedly contained everything the prosecutor’s office had in the case, with the exception of certain financial documents. The master file was comprised of three components.
First, the Prosecutor indicated that he was providing the complete police file. “We are representing to the court that we have asked the police department for every page. We have numbered it and we have produced it.” This included 853 pages of material containing reports prepared by the police and documents obtained by them through subpoena and other means. The Prosecutor also indicated that he believed the defense had had all of these documents for some period of time. Buchli’s attorney did not contest this representation, though he noted that he could not confirm, without an opportunity to review the records, that the Prosecutor’s representation was accurate.
Second, the Prosecutor stated that the master file included 4,350 pages of financial documents, medical documents, and other relevant paperwork that was not a part of the police department’s file. The Prosecutor indicated that he believed these records had been previously provided to the defense. Buchli’s attorney did not contest this representation, but he again noted that he could not confirm, without an opportunity to review the records, that the representation was accurate.
Third, the Prosecutor provided twelve compact discs: three discs containing crime scene photographs from different crime scene technicians; eight discs of video surveillance (including ATM and bank surveillance, all litigation support videos, and video that had been enhanced by the crime lab); and one disc that included a complete record of all of the crime lab’s files (including bench notes).
The Prosecutor indicated that “that is the extent of everything that we have in our files.” He represented further that the bulk of the documents contained in the master file had previously been produced. Again, Buchli advised he could not confirm the accuracy of the Prosecutor’s statement without reviewing the records.
In addition to the master file present with the Prosecutor at the show-cause hearing, the Prosecutor identified a fourth category of documents. The Prosecutor characterized these as other financial documents that were not pertinent to the opinion of any expert or otherwise relevant to the case against Buchli.17 Nevertheless, the Prosecutor acknowledged that the documents should have been produced as they were within the scope of the discovery order. The Prosecutor did not bring this fourth category of documents to the show-cause hearing. The Prosecutor advised that these financial documents had been made available to Buchli’s attorneys for review in advance of the show-cause hear*95ing but that Buchli’s attorneys had declined the Prosecutor’s invitation to review the documents. The Prosecutor acknowledged that making documents available for review did not satisfy the State’s obligation under the discovery order to produce the documents. Thus, the Prosecutor advised the court that he would have these documents numbered and copied within one week and would produce them to Buchli at that time.
In explaining the failure to comply with the order by July 20, 2010, one prosecutor represented to the court that he had engaged in discussions with Patrick Peters, one of Buchli’s attorneys, regarding the discovery order. The Prosecutor represented that he had discussed with Peters personal circumstances that he was dealing with in the summer of 2010 and that “Mr. Peters told me, fíne, do that, this will take care of itself[,] and we will take care of it.” Peters confirmed that the conversation occurred but stated that the defense never agreed that it would accept noncompliance with the discovery order. Peters also stated that, if the Prosecutor had actually requested an extension, he would not have objected to it, but that the Prosecutor had never made such a request.
The trial court expressed admiration for both prosecutors. However, the court sustained Buchli’s motion for sanctions and ordered that “the evidence” be stricken. The Prosecutor then moved for an eviden-tiary hearing to establish precisely what evidence “has been produced prior to today and everything we have produced.” Peters argued that it was too late for such a hearing; the trial court agreed and overruled the motion.
The Prosecutor asked for a clarification: “are you ruling that even the evidence that has been previously produced by counsel is excluded or are you ruling that if there is additional stuff that was produced today that was not previously produced, that is excluded?” Judge Prokes responded that “I am ruling that everything is [excluded] because we didn’t know whether it was produced or not.” (Emphasis added.) The Prosecutor asked again whether the order was “[tjhat we would be prevented from presenting any witnesses or any evidence at the trial of this case,” to which Judge Prokes responded “yes.”
On September 22, 2010, the trial court entered its order, prohibiting the State from introducing any evidence in this case (“exclusion order”). The court found that the Prosecutor had failed to comply with paragraphs 1-5, 7, 9-11, 13-15, and 17 of the discovery order.
In addition, despite his previous statement to the contrary, Judge Prokes found that, upon further reflection and review of the Prosecutor’s conduct over the history of this case, the Prosecution had acted in bad faith.
In fashioning a remedy for the Prosecutor’s conduct, the exclusion order stated that the trial court was “mindful of its options, and will only craft a remedy to ensure fairness to all parties.” The court then found that ordering the evidence disclosed would be pointless, because it had already done that by issuing the discovery order. The court found further that continuing the trial date would waste judicial resources. The court found that the only remedy would be to exclude evidence.
The trial court then considered whether to exclude only the evidence that had not been made available to Buchli prior to the July 20, 2010 discovery cut-off date. It found that that option would not be fair to Buchli because: “[w]hat if some evidence in the state’s possession that is ordered not to be used is exculpatory[,] and the defense gains no knowledge of it?” The court then concluded that “[o]nly by ex-*96eluding all evidence will the Court be assured that another tainted trial will not occur.” The court recognized that “this is a severe sanction, but it is warranted by the state’s severe misconduct.”
The Prosecutor filed a writ of prohibition, asking us to prohibit Judge Prokes from enforcing the exclusion order. We granted a preliminary writ, and the parties filed briefs on the issue.
Standard of Review
I agree with the majority’s recitation of the standard of review, but would add that, although the trial court has broad discretion in administering discovery, including the fashioning of a remedy for a discovery violation, its discretion is not unlimited. State ex rel. Jackson County Prosecuting Attorney v. Moorhouse, 70 S.W.3d 552, 555 (Mo.App. W.D.2002); State v. Simms, 131 S.W.3d 811, 815 (Mo.App. W.D.2004). Rather, in a criminal case, the trial court must ensure fairness to both the defendant and the State, and, when it does not, we will find an abuse of discretion, and a writ of prohibition will lie. Moorhouse, 70 S.W.3d at 555. “An abuse of discretion may arise from a failure to reasonably exercise discretion as well as [from] an affirmative act that goes beyond the proper scope of discretion.” Id. at 557. However, we begin by presuming that the trial court acted properly, and the party seeking a writ of prohibition bears the burden of rebutting that presumption. Id. at 554.
Law and Analysis
A. Sanctions for discovery violations in criminal cases
In Missouri, pretrial discovery in criminal cases is governed by Rule 25. Rule 25.18 provides for sanctions for failure to comply with pretrial discovery rules and orders.
If at any time during the course of the proceeding it is brought to the attention of the court that a party has failed to comply with an applicable discovery rule or an order issued pursuant thereto, the court may order such party to make disclosure of material and information not previously disclosed, grant a continuance, exclude such evidence, or enter such other order as it deems just under the circumstances. Willful violation by counsel of an applicable discovery rule or an order issued pursuant thereto may subject counsel to appropriate sanctions by the court.
Rule 25.18.
By its terms, Rule 25.18 draws no distinction between the State and a defendant. Thus, the sanctions described in Rule 25.18 facially apply to discovery violations by both the State and the defendant. See, e.g., State v. Destefano, 211 S.W.3d 173, 181 (Mo.App. S.D.2007) (holding that a defense witness was properly excluded as a sanction); State v. Rippee, 118 S.W.3d 682, 684 (Mo.App. S.D.2003) (noting that the trial court has the discretion to exclude State’s witnesses as a sanction).
If a party violates a discovery rule or a discovery order, “the court may order such party to make disclosure of material and information not previously disclosed, grant a continuance, exclude such evidence,[18] or enter such other order as it deems just under the circumstances.” Rule 25.18. (Emphasis added.) In addition, a willful violation of a rule or order “may subject counsel to appropriate sanctions by the court.” Id.
Some of the “violations” at issue here possess potentially greater repercussion to *97Buchli than others.19 However, on balance, the State cannot seriously contend that it did not materially (and knowingly) violate the discovery order. Therefore, the focus of this dissent is on the remedy fashioned by the trial court to address the State’s violation of the discovery order.20
In this case, in remedying the State’s failure to timely respond to the discovery order, the trial court considered and rejected the Rule 25.18 options of ordering disclosure of materials and information not previously disclosed, of granting a continuance, and of excluding the “material and information not previously disclosed.” Moreover, notwithstanding the Prosecutor’s conceded violation of, at a minimum, paragraphs 3, 4, 7, 9, 10, and 17 of the discovery order, the trial court did not impose sanctions on the responsible attorneys. Rather, the trial court exercised its authority under Rule 25.18 to enter “such other order as it deems just under the circumstances,” and prohibited the State from introducing any evidence at all. As the trial court acknowledged in its enforcement order, this sanction “effectively renders the state without any evidence with *98which to prove its case at trial,” and thus effectively results in a dismissal of the charges against Buchli. See United States v. Garrett, 288 F.3d 298, 295 (5th Cir.2000) (recognizing that the exclusion of the government’s witnesses was “tantamount to a dismissal”). We must assess, therefore, whether on the record before this court, the sanction of exclusion of all of the State’s evidence constituted an abuse of the trial court’s discretion.21
Rule 25.18 does not articulate the standard to be applied in determining whether a trial court has abused its discretion in sanctioning a discovery violation. However, in determining whether a trial court has abused its discretion, appellate courts in Missouri have consistently considered (1) the prejudice the non-offending party would have suffered as a result of the discovery violation; and (2) the effect on the offending party of the remedy imposed. State v. Martin, 103 S.W.3d 255, 260 (Mo.App. W.D.2003); see also State v. Allen, 81 S.W.3d 227, 229 (Mo.App. W.D.2002); and State v. Hopper, 315 S.W.3d 361, 368-70 (Mo.App. S.D.2010).22 In employing this analysis, appellate courts are guided by the over-arching standard that a trial court “is obligated to tailor a fundamentally fair remedy” when discovery rules or orders have been violated. State v. Cook, 5 S.W.3d 572, 575 (Mo.App. W.D.1999). “In fashioning sanctions for a discovery violation, the focus is generally on the removal or amelioration of any prejudice that the [non-offending party] suffers due to the violation.” Martin, 103 S.W.3d at 260; see also Allen, 81 S.W.3d at 232 (Holliger, J., concurring) (“[P]articularly essential” to the trial court’s discretion “is an analysis of the potential prejudice to the party who has not received timely disclosure.”); State v. Simonton, 49 S.W.3d 766, 781 (Mo.App. W.D.2001). Where the prejudice to the non-offending party is nonexistent or negligible, the imposition of drastic sanctions is generally not appropriate. Martin, 103 S.W.3d at 260 (citing Allen, 81 S.W.3d at 233 (Holliger, J., concurring)); Hopper, 315 S.W.3d at 368. In other words, a sanction generally should avoid substantially affecting the offending party’s ability to proceed with trial unless the prejudice to the non-offending party cannot otherwise be cured. See Martin, 103 S.W.3d at 261.23
*99Missouri courts have not addressed whether dismissing criminal charges before trial is an appropriate remedy for a discovery violation24 by the State where the record does not support a finding that the defendant was prejudiced by the nondisclosure. However, federal decisions have held that, in the absence of prejudice to the defendant, trial courts lack the au-thorityi25 to dismiss criminal charges as a sanction for discovery violations. Bank of Nova Scotia v. United States, 487 U.S. 250, 263, 108 S.Ct. 2369, 101 L.Ed.2d 228 (1988) (“We conclude that the District Court had no authority to dismiss the indictment on the basis of prosecutorial misconduct absent a finding that petitioners were prejudiced by such misconduct.”); United States v. Morrison, 449 U.S. 361, 365, 101 S.Ct. 665, 66 L.Ed.2d 564 (1981) (“[Ajbsent demonstrable prejudice, or substantial threat thereof, dismissal of the indictment is plainly inappropriate, even though the [discovery] violation may have been deliberate.”); United States v. DeCoteau, 186 F.3d 1008, 1010 (8th Cir.1999) (“Dismissing an indictment is appropriate only if the government’s conduct [in violating a discovery order] has substantially prejudiced the defendant.”); United States v. Derrick, 163 F.3d 799, 808 (4th Cir.1998) (“[V]irtually every other circuit to consider the issue ... has also held that an indictment may not be dismissed based on pros-ecutorial misconduct, absent a showing of prejudice to the defendant.”).26
*100Thus, to determine whether the trial court abused its discretion in imposing the sanction of excluding all of the State’s evidence, the record must be reviewed sensitive to the required analysis described supra.
1. Prejudice to Buchii as a result of the Discovery Violation
The trial court noted in its conclusions of law that:
Two distinct, but related, issues prompted this Court to exclude all witnesses and exhibits as a sanction for discovery abuse in the instant case. First, the state, throughout the ten year history of this case, has failed to comply with Constitutional and procedural rules regarding discovery, and most recently this Court’s June 2, 2010 discovery order. Second, the actions of the state have occasioned a significant waste of judicial resources with no end in sight.
Of these two issues, the second, addressing a waste of judicial resources, has no bearing on whether Buchii was prejudiced as a result of the Prosecutor’s discovery violation.27 The first issue, though not expressed in terms of prejudice to Buchii, could be viewed as a comment on the prejudice to Buchii — a construction supported by the trial court’s subsequent reference to the fact that “rules of criminal discovery are not a mere etiquette but the festoons of due process.” State v. Stapleton, 589 S.W.2d 655, 659 (Mo.App.1976). It is indisputably true that the general purpose of criminal discovery rules requiring the State to disclose a variety of information to a defendant is to permit a defendant a meaningful opportunity to prepare for trial and to avoid surprise. See State v. Mease, 842 S.W.2d 98, 108 (Mo. banc 1992); State v. Wells, 639 S.W.2d 568, 566 (Mo. banc 1982). There is no authority, however, for presuming prejudice to a defendant in the face of the State’s discovery violation, and certainly not prejudice rising to a level that implicates a defendant’s due process rights. See United States v. Presser, 844 F.2d 1275, 1286 (6th Cir.1988) (holding that the mere threat of a Brady28 violation did not justify sanctioning the government in advance).
The trial court noted certain hypothetical prejudice that may have occurred. The trial court’s exclusion order noted that the overall delay occasioned to Buchii by virtue of the lengthy and tortured procedural history of his case could have had an impact: witnesses may have moved; witnesses may have had arrests, convictions, or disciplinary actions taken against them; evidence may have been lost; or the chain of custody for evidence may have been broken. However, the trial court made the same observation at the time it entered its discovery order, and the observation served to explain why the trial court believed it appropriate to direct the State to produce everything to Buchii — even materials the State had already produced. I do not, therefore, read the trial court’s observation as a finding that any of those things *101actually occurred.29 The trial court thus did not make any factual findings with respect to the prejudice actually caused Buchli by virtue of the Prosecutor’s violation of the discovery order.30
Nor does a review of the record reveal any prejudice to Buchli. In Buchli’s suggestions in opposition to the writ of prohibition, Buchli does not argue that he was prejudiced by the State’s violation of the discovery order. At the show-cause hearing, Buchli generally argued that prejudice occurred due to the large number of documents that his attorneys would have to review in the four months before trial. Buchli argued that he was now going to be required to go through the documents brought by the State to the show-cause hearing or (in the ease of the financial documents) promised within a week to determine what was “new” material. It is certainly possible that the late production of documents could cause prejudice due to an inadequate time to prepare for trial. However, this record does not support a conclusion that the prejudice resulting from the fifty-day delay, between when a response to the discovery order was due and the show-cause hearing, was substantial for two reasons.
First, even had all of the documents discussed at the show-cause hearing been timely produced to Buchli by July 20, 2010, Buchli would have been required to review the documents for new material. Ironically, the need to sort through the produced documents to separate new material from matters already received by Buchli was a direct consequence of the scope of the discovery order — an order sought by Buchli in the first instance. Thus, Buchli’s complaint at the hearing that he would be required to review the documents is not one related to the delay in their production.
Second, though Buchli would have had an additional month and a half to review the documents had the State timely produced them, Buchli volunteered at the show-cause hearing that he would not have objected to an extension of time to produce the required documents had an extension been requested by the State. That concession undermines, if not vitiates, the ability to find on this record that the time differential between the original production date and the show-cause hearing date caused prejudice to Buchli.
The record does suggest that Buchli and the trial court both expressed frustration that the documents the Prosecutor brought to the show-cause hearing were not segregated in response to each of the paragraphs of the discovery order. However, the discovery order did not require the State to produce the documents in such a fashion. Nor did it require the State to file a responsive pleading with the trial court identifying documents produced in response to each paragraph of the discovery order.31 All that the State was required to file was a certification of compliance with the discovery order.
The record also reflects that the trial court expressed concern that it had no way of knowing whether the State had produced everything required — and thus whether the State might be guilty of a Brady violation. Of course, this is a hypothetical concern in any criminal case. *102Though there is no doubt the trial court’s concern was appropriately sensitized by the history of discovery abuses and the Brady violation in Buchli’s original trial, the fact remains that the record made during the show-cause hearing (a hearing expressly intended to address the State’s delinquent response to the discovery order) does not in any manner support a conclusion that the State has committed a Brady violation. Buchli did argue at the show-cause hearing that “he would bet” that certain documents he expected to find were not included within the documents produced by the Prosecutor. That supposition, however, is not sufficient to permit us to find that any particular or specific document has been withheld from production, or that any such document, if specified, would support a finding of a Brady violation. The State’s history of honoring its obligations to disclose potentially exculpatory evidence in this case is unacceptable, and sufficient on its face to warrant suspicion about the State’s current (and future) handling of its discovery and Brady obligations. However, there is no authority that permits this court to presume that the State is concealing evidence in a manner that would violate Brady, or to presume that prejudice will occur on the mere chance a Brady violation might occur in the future.
Buchli, the trial court, and the majority all rely heavily on the history of this case, and all have acknowledged or implied that absent that history, the State’s failure to timely comply with the discovery order would not warrant the exclusion of all evidence. There is no doubt that Buchli’s Fourteenth Amendment right to Due Process was violated when the State tried him in 2002 without disclosing certain exculpatory evidence. Buchli v. State, 242 S.W.3d 449, 456 (Mo.App. W.D.2007). However, Buchli received a remedy for that violation: a new trial. Id. If the Prosecution’s pre-remand failure to disclose exculpatory evidence had warranted dismissal of the charges entirely, the motion court would have granted that relief.32
It is important to note that Buchli did not allege at the hearing, nor does he argue in his briefing to this court, that the Prosecutor’s conduct post-remand amounted to an independent violation of Buchli’s right to a fair and/or speedy trial. Buchli notes that the rules of discovery are linked to a defendant’s due process rights, Stapleton, 539 S.W.2d at 659; however, that the rules of discovery facilitate due process does not render every discovery violation a constitutional violation. Further, although both Buchli and the trial court complain about the post-remand assignment of assistant prosecutor Miller to the case and the State’s compliance with the rules of discovery at that time, Buchli has not identified how that conduct amounted to a constitutional violation. Thus, neither Buchli nor Judge Prokes has explained how the Prosecutor’s post-remand conduct has violated Buchli’s constitutional rights. *103Mere rule violations, resulting in no prejudice or substantial threat thereof, will not justify the dismissal of criminal charges. See Morrison, 449 U.S. at 365, 101 S.Ct. 665.33
The majority bases its holding on “Buch-li’s due process right to discovery.” But a discovery violation, without more, does not violate the Due Process clause. “[Ujnless the [prosecutor’s] omission deprived the defendant of a fair trial, there was no constitutional violation requiring that the verdict be set aside; and absent a constitutional violation, there was no breach of the prosecutor’s constitutional duty to disclose.” United States v. Agurs, 427 U.S. 97, 108, 96 S.Ct. 2392, 49 L.Ed.2d 342 (1976) (overruled on other grounds, as stated in Kowalczyk v. United States, 936 F.Supp. 1127, 1145-46 (E.D.N.Y.1996)).
Regardless, on the record before us, there is no evidence that, in the post-remand case, the State has violated the Due Process clause, whether via a Brady violation or otherwise. In assuming, without a foundation in the record, that a Brady violation has occurred, the majority either takes the position that Buchli is entitled to two remedies for the State’s Brady violation in the pre-remand case or that a second Brady violation can be assumed (rather than proved) once one has occurred. “A Brady violation includes three elements: (1) the evidence must be favorable to the accused, either because it is exculpatory, or because it is impeaching; (2) the evidence must have been suppressed by the State, either willfully or inadvertently; and (3) prejudice must have ensued.” Beuke v. Houk, 537 F.3d 618, 633 (6th Cir.2008) (internal quotation marks omitted). None of these elements has been raised, briefed, or argued, much less proved. Moreover, the record before us does not establish that these three elements have been met, and there is no authority for assuming such a violation in the absence of proof of these elements. See State v. Reed, 334 S.W.3d 619, 626 (Mo.App. E.D.2011) (holding that the defendant has the burden to prove the elements of a Brady violation). To assume a Brady violation obscures the important question that this case presents, which is whether the discovery violation on the record before us justifies dismissal of the charges.
We are presented with a record that permits us to find that Buchli was at best inconvenienced by a delay in the production of the documents ordered to be produced by the discovery order under circumstances where that delay would not have been objectionable to Buchli had the State bothered to ask for an extension of time to respond. This record does not, therefore, support a finding of prejudice or substantial threat thereof to Buchli as a result of the State’s violation of the discovery order. For that reason alone, a dismissal of the first-degree murder charges constituted an abuse of discretion.
2. Prejudice to the State as a result of the Discovery Sanction Imposed
The second factor we are to consider as we assess whether the trial court’s imposed discovery sanction was an abuse of discretion is the extent to which the sanction affects the offending party’s ability to proceed to trial — in this case the State. As discussed, the imposed sanction of excluding all of the State’s evidence is tanta*104mount to a dismissal of the charges against Buchli. There can be no more severe or drastic effect.
The issue is not what effect the sanction will have on the Prosecutor, but rather the effect it will have on the rights and interests of society (the public generally and the victim’s family specifically), which has a substantial interest in seeing criminal cases brought to trial so that the truth can be ascertained and justice appropriately administered. See State v. Carter, 641 S.W.2d 54, 58 (Mo. banc 1982) (“Not only the defendant, but also the State of Missouri, has a direct interest in an accurate, just and informed verdict based upon all available relevant and material evidence bearing on the question.”); State v. Santonelli, 600 S.W.2d 205, 206 (Mo.App. E.D.1980) (holding that courts should be “cognizant of the admonition that an overzealous application of the unsatisfactorily severe remedy of dismissal would infringe the societal interest in trying those accused of crime rather than granting them immunization because of legal error.”). There is no state crime more serious than first-degree murder; therefore, in this case, the State of Missouri’s interest in having the case tried is at its apex.34
Certainly the citizens of this State are equally interested in ensuring that their representatives in prosecuting criminal matters do so within the bounds of the Constitution and applicable court rules; however, in the absence of any evidence on this record that would support a finding that the Prosecutor’s delinquent response to the discovery order violated Buchli’s constitutional right to a fair or speedy trial, I would conclude that the citizens of this State have been substantially prejudiced by the remedy imposed by the trial court for violation of the discovery order. In this case, particularly in light of the fact that this record does not support a finding of prejudice to Buchli associated with the delayed production, I would hold that the trial court’s imposed sanction excluding all of the State’s evidence “is clearly against the logic of the circumstances then before the court and is so arbitrary and unreasonable as to shock the sense of justice and indicate a lack of careful consideration.” Anglim v. Missouri Pacific R.R. Co., 832 S.W.2d 298, 303 (Mo. banc 1992); see Moorhouse, 70 S.W.3d at 557-58 (holding that the trial court erred in striking the State’s witnesses because the defendant’s right to discovery was not “prejudicially *105impinged” until the subject discovery was used at trial and holding further that the court was required to use “less drastic measures” than striking the witnesses if such measures “might be sufficient in light of the particular circumstances”).
B. Application of Prejudice Template
Buchli, the trial court, and the majority argue strenuously that the State did not comply with the discovery order. I do not suggest that it did. The record reflects that at the time the trial court dismissed this case, the State had not yet done adequate background checks on potential State witnesses or updated their information, or narrowed the list of possible witnesses to those the State actually intended to call at trial, and certain financial documents had yet to have been formally disclosed (although they had been made available to Buchli’s attorneys), but otherwise the prosecution represented that Buchli had everything that it had, and there is nothing in the record that refutes that representation.35 Yet the trial court did not impose sanctions based on the prosecution’s failure to timely produce these categories of evidence. Instead, it dismissed the case. Both the trial court and the majority argue that that extreme (and, at least in Missouri, unprecedented) action was justified because we can never know if the State has actually produced everything. The trial court and the majority also appear to assume that records produced at the show-cause hearing may have included some materials not previously disclosed and that this late disclosure might have prejudiced Buchli. But neither of these assumptions is supported by this record.
First, this record does not support the assumption that previously undisclosed material was produced at the show-cause hearing. The prosecution stated early in the show-cause hearing that it had produced everything that it believed was responsive to the discovery order with the exception of certain financial documents that it agreed to produce within a week, an updated witness list, and updated background material on potential witnesses. The Prosecutor stated that most, if not all, of the material was already in Buchli’s possession. The Prosecutor also indicated that he could go through the documents produced one by one to assure that Buchli had everything he believed he was entitled to, but because of the volume of materials, the Prosecutor assumed the trial court would not want to do that. After the Prosecutor responded to the court’s questions about each paragraph of the discovery order, and the trial court announced that it would grant Buchli’s motion, excluding all of the State’s evidence, the Prosecutor asked to make a record documenting what discovery he had produced at the hearing. The trial court refused to allow the State to make a record, concluding that it was too late for the prosecution to present such evidence — a conclusion that the majority also makes. This decision by the trial court leaves us with a record devoid of evidence as to what new material, if any, was produced at the show-cause hearing.36
*106Nor does the record support the trial court’s and the majority’s conclusion that we can never know if the State has actually produced everything. Indeed, the linchpin of this conclusion and of the trial court’s discovery sanction is the presumption that the Prosecutors may never disclose everything in the State’s possession, that some undisclosed material may be exculpatory, and that, therefore, there is a substantial risk that Buchli will not get a fair trial. But to believe that the State is now concealing evidence is to assert that the current prosecutors, who represent that everything has been produced, are dishonest. Neither the trial court nor the majority go there, and, if they did, there would be no substantial evidence in the record to support them.37
*107Had the trial court imposed sanctions based on the actual discovery violations that occurred and any resulting prejudice to Buchli, I do not believe that a preliminary order in prohibition would have issued, and even if it had, I would be in favor of quashing such a preliminary order. But here, we are faced with the entry of the most extreme discovery sanction possible, based not on the discovery violations that actually occurred, but based on the trial court’s conjecture about what discovery violations might have occurred or could occur in the future. Without a more fully developed record, we cannot determine the extent of these discovery violations and, thus, the extent of the prejudice to Buchli that must be ameliorated.38 Under these circumstances, I believe the only avenue available to this court is to enter a permanent order of prohibition and to remand the case for development of the record or entry of sanction appropriate to any prejudice to Buchli evidenced by the record.39
Conclusion
Our preliminary writ of prohibition should be made absolute. There is no fair trial violation before this court based on an actual (as opposed to threatened or conjectural) Brady violation. There is only the violation of the court’s discovery order.
If an attorney willfully ignores a discovery order, the court may hold that attorney in contempt and may impose other *108reasonable sanctions. Rule 25.18. Absent a record that the defendant has been prejudiced in that his right to a fair trial has been violated, however, the court may not hold in contempt society’s interest by dismissing a first-degree murder case before attempting to force compliance with its orders through less severe sanctions. Smothers, 605 S.W.2d at 132 (“Declaration of a mistrial is a remedy reserved for extraordinary circumstances, and not required in a situation of failure to disclose until the remedies specified in [Rule 25.18 \ are shown to be inadequate.”) (emphasis added).
Since the record before us does not establish that Buchli was prejudiced by the State’s violation of the discovery order, the trial court abused its discretion in dismissing the charges as a remedy for the violation. I respectfully dissent.
CYNTHIA L. MARTIN, Judge, joins in this dissent.

. No one disputes that the trial court's order had the practical effect of dismissing the *94charges. We recognize that the court did not literally dismiss the charges, but, for the sake of convenience, we will at times refer to the charges as having been dismissed.


. At the show-cause hearing, the State was represented by an assistant prosecutor and a special assistant prosecutor. This dissent will refer to them, collectively and individually, as "the Prosecutor.”


. It appears that these financial documents are twenty-two boxes of records seized from Buchli’s office, the existence of which the Prosecutor had previously disclosed to the court and to Buchli.


18. "Such” clearly refers to "material and information not previously disclosed.”


. Some of the violations are merely technical in nature. In the exclusion order, the trial court found that the Prosecutor violated six paragraphs of the discovery order (paragraphs 5, 7, 10, 13, 14, and 15), not by failing to provide the required information, but by failing to provide information in the form required by the discovery order. For example, paragraph 10 required the State to list all records in its possession of criminal charges against Buchli. It is undisputed that the only such charges are the ones that relate to the murder of Armitage. It is hard to imagine a more technical violation than failing to tell the accused in a murder trial that the State, does, in fact, have a record of the current charges.
There appears to have been confusion between the court and the Prosecutor as to the form of the responses that the discovery order required. Unlike the Rules of Civil Procedure, see Rules 57.01(c)(2), 58.01(c)(2), & 59.01(d)(2), the Rules of Criminal Procedure provide no specific guideline as to the form of the State’s production of discovery. The rules merely require the State to produce and disclose certain information, see Rule 25.03, without reference to the form that the production is to take. Likewise, in this case, the discovery order mandated that the State "produce” and "disclose” information, but it did not specifically require a formal and itemized "response” to each numbered paragraph, as would be required for a response to a discovery request in the civil context. While the court indicated in the exclusion order that it was his intent in ordering discovery to require formal and detailed disclosures, no such language appeared in the discovery order itself. The confusion on this point is illustrated by Judge Prokes faulting the Prosecutor for not specifically and formally responding to each paragraph of the discovery order, whereas the Prosecutor apparently believed he was complying by simply producing the required information.
But not all of the State’s violations of the discovery order were merely technical. The Prosecutor acknowledged at the show-cause hearing and the trial court found that the State’s disclosures in response to the court’s discovery order did not include some required information. The prosecution acknowledged that it had not obtained updated addresses on all previously endorsed witnesses (paragraph 3); narrowed its endorsed witness list to those witnesses that it ”intend[ed] to call” and updated those witnesses' addresses (paragraph 4); or "run” either group of witnesses through the database to determine if they had prior convictions (paragraphs 9 and 11). Furthermore, the prosecution acknowledged that it had not turned over copies of the twenty-two boxes of financial records that had been acquired from Buchli's law firm (paragraph 2), although defense counsel had been offered access to those materials for their review.


. The majority suggests that this dissenting opinion cites the proper standard for appellate review but then fails to apply that standard. The majority is mistaken. I accept the trial court’s findings as to the existence of violations of the discovery order. However, in determining whether Buchli was prejudiced, I cannot ignore the nature of those violations.


. The majority suggests that my approach would render this portion of Rule 25.18 a "nullity through micromanagement”; this is not true. By requiring that there be a record that supports a finding that Buchli was prejudiced by the discovery violations, I seek to ensure that the appellate court can perform its function of determining whether the trial court abused its discretion. The majority’s approach, which allows the imposition of severe sanctions for a discovery violation without a record that supports a finding of prejudice to the non-offending party, prohibits any meaningful review by this court and thus sets a dangerous precedent.


. While many of these cases involve tardy disclosures by a defendant, "[t]he same principles of analysis and discretion apply” whether the defendant or the State committed the discovery violation. Allen, 81 S.W.3d at 232 (Holliger, J., concurring).


.The majority mischaracterizes this approach as a balancing test. It is not that a criminal defendant's interests must be weighed against the State's interests. Rather, it is that the sanction imposed for a discovery violation should be designed to ameliorate the prejudice caused to the non-offending party by the offending party’s misconduct. This is not balancing; it is proportionality. Without a record that supports a finding of prejudice, it is impossible for this court to determine whether the trial court abused its discretion in imposing sanctions to ameliorate the supposed prejudice. The need for a record that supports a finding of prejudice is of critical importance when a severe sanction is imposed, and, thus, the offending party's interests are undermined.


. The civil rules, in conspicuous contrast to the criminal rules, explicitly authorize dismissal for discovery violations. See Rule 61.01(b)(1), (d)(2), (e), (f), & (g); see also Fed. R. Civ. P. 37(b)(2)(A)(v), (b)(2)(B), (c)(1)(C), and (d)(3).


. While I would not go so far as to say that the trial court is completely without authority to dismiss charges as a remedy for discovery violations, the federal approach does highlight the need to conduct the prejudice analysis that I would apply in this case to determine whether there was an abuse of discretion in imposing such a severe sanction.


. In Bank of Nova Scotia, the district court found that the prosecutors violated, among other things, the Fifth and Sixth Amendments of the Constitution, knowingly presented misinformation to the grand jury, and mistreated witnesses. 487 U.S. at 253, 108 S.Ct. 2369. The Supreme Court of the United States (with an eight-vote majority that included Justice Brennan) held that, notwithstanding those findings, the indictment could not be dismissed when the record showed no prejudice to the defendant. Id. at 254, 108 S.Ct. 2369.
In Morrison, the court assumed without deciding that the Government violated the defendant’s Sixth Amendment right to counsel by seeking to intimidate her in the absence of her counsel, even though the Government knew that she was represented by counsel. 449 U.S. at 362, 101 S.Ct. 665. The Supreme Court (in a unanimous decision joined by Justice Brennan and Justice Marshall) held that the bad conduct of the Government could not warrant dismissal of the charges in the absence of a showing that the Sixth Amendment violation actually prejudiced, or substantially threatened to prejudice, the defendant. Id. at 365, 101 S.Ct. 665.
DeCoteau is similar to this case in that it involved the violation of a specific pretrial discovery order regarding disclosure of complete witness information. 186 F.3d at 1009. The Eighth Circuit overruled the district court's dismissal of the charges, holding that such a remedy would be appropriate only in the face of substantial prejudice to the defendant. Id. at 1010.
Derrick is similar to this case in that one of the defendants had previously been granted a new trial on the basis of the Government's playing a tape before the jury when the tape had previously been ruled inadmissible. 163 F.3d at 803. On remand, the district court found that the government had been wrongfully withholding documents. Id. at 803-05. The district court then dismissed the charges, under its supervisory powers, due to the "egregious prosecutorial misconduct” present in that case. Id. at 805-06. The Fourth Circuit reversed, holding that the district court’s dismissal of the defendants’ indictments without any evidence of prejudice was "directly contrary not only to the precedent of *100this court, but also to clear and well-established Supreme Court precedent.” Id. at 806.


. The majority suggests that I am arguing that judicial economy can play no role in assessing sanctions for discovery violations. Not so: judicial economy is not an irrelevant or even insubstantial consideration in remedying discovery violations; it is, however, subservient to society's interest in trying a murder case, and it therefore cannot be the basis for remedying a discovery violation when the remedy is the dismissal of criminal charges. It is quite a thing to tell the Armi-tage family (or, for that matter, the citizens of Missouri) that this murder case cannot be tried because the judiciary was inconvenienced. The law does not require it, and I would not so hold.


. Brady v. Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).


. If the court's observation were a factual finding, there would be no substantial evidence in the record to support it.


. While the trial court was not required to make a finding of prejudice to impose a sanction under Rule 25.18, had the trial court made such a finding, it could have been considered by this court in its abuse of discretion analysis.


.See discussion in footnote 5.


. The majority implies that this dissent ignores the history of this case. Not so: as I have acknowledged, the history of this case naturally (and permissibly) affects the trial court’s actions, but that is not to say that any action is permissible or that the past violation of Buchli's rights entitles him to two extreme remedies. That is, given the history of this case, the trial court could conceivably take action that would perhaps not be justified otherwise. But to go to the farthest extreme possible — to dismiss the murder charges without a trial — would almost always require a constitutional violation. That is why I point out that the first constitutional violation has been remedied: not to exclude it from consideration entirely, but to clarify that Buchli does not get to "count” it as a second constitutional violation requiring a second extreme remedy like a new trial, which he has already received, or dismissal of the charges entirely, which he now seeks.


. The majority seems to assume that preventing prejudice means something other than ensuring that the defendant receives a fair trial. However, "the notion of fundamental unfairness is to be measured by whether the nondisclosure would have affected the result of the trial,” State v. Farr, 69 S.W.3d 517, 523 (Mo.App. S.D.2001), not whether the discovery violation caused inconvenience or delay.


. The majority suggests that the seriousness of the criminal charges should not be considered in determining whether discovery sanctions were an abuse of discretion because to do so immunizes State misconduct in serious cases. But I do not suggest that if the record in this case supported a finding of prejudice to Buchli, then the seriousness of the charges would warrant imposition of a sanction that did not fully ameliorate the prejudice.
The majority opinion minimizes society’s interest in seeing that a murder case is brought to trial. Cf. Carter, 641 S.W.2d at 58 (holding that the interest in seeing justice done is shared by the defendant and the citizens of Missouri); Santonelli, 600 S.W.2d at 206 (recognizing the "societal interest in trying those accused of crime rather than granting them immunization because of legal error."). Richard Armitage was murdered. The majority recognizes a societal interest in trying his murder, but, under the majority's view, that interest is so flimsy as to yield to mere discovery violations without a record that supports a finding that these violations prejudiced Buchli's ability to receive a fair trial. I would not hold that society has a weak or nonexistent interest in trying this first-degree murder case. Society’s interest in litigating Armitage’s death could yield to Buchli’s right to a speedy trial or his right to a fair trial. However, it does not yield to Buchli’s right to the discovery of evidence (most of which was undisputedly already in his possession) in a neat and tidy form, even when the trial court has, within its discretion, explicitly required that discovery be so produced.


. The majority appears to agree that these are the categories of evidence that were not disclosed at the show-cause hearing. The financial records, updated witness information, and the allegedly equivocal nature of some of the Prosecutor’s responses at the show-cause hearing are the deficiencies in the State's response to the discovery order upon which the majority relies to conclude that the State might never provide full disclosure.


. The majority relies heavily on the notion that, in what amounted to a motion to dismiss the charges, the burden of proof and persuasion lay on the non-moving party. I agree with the principle that, given the State's fail*106ure to comply with the discovery order in a complete and timely fashion and to file a certificate of compliance by the show-cause hearing, it had the burden to show that some sanction should not be imposed. But to take the next step, and hold that, in a de facto motion to dismiss, the State has the burden of proof and persuasion, is quite another principle, and one that I cannot accept. The party seeking extraordinary relief bears the burden of showing its entitlement to that relief, see, e.g., Reed, 334 S.W.3d at 626 (holding that the burden to prove a Brady violation lies on the defendant); and I find it remarkable that that principle is seriously in dispute.


. A summary of the conduct of these prosecutors after their entry in the case is instructive. When the current prosecutor initially entered the case, he advised the court that, because of his predecessor's conduct in a different case, he could not rely on the fact that all documents and evidence had been disclosed in this case, but he represented that all documents and evidence would be disclosed. After his review of the evidence, the Prosecutor reported to the court and Buchli's counsel that twenty-two boxes of financial documents seized from Buchli’s law office had not been disclosed by his predecessor. The Prosecutor’s conduct was appropriate and does not reflect a desire on his part to conceal evidence.
The majority attaches to its opinion "Appendix B,” which purports to be a history of discovery violations in this case. The first twelve items address conduct during Buchli’s first case and, therefore, do not address any post-remand misconduct. Only two paragraphs of the appendix address alleged discovery violations by the present prosecutors. First, the majority's appendix states that on February 3, 2010, Buchli requested a continuance of the trial date, "based on lack of full disclosure by the state.” But a review of the record gives a clearer picture of the basis for the motion to continue. The record reflects that Buchli moved for a continuance for several reasons unrelated to any discovery violations, including a budget crisis involving the Public Defender system that might affect Buchli’s counsel’s reimbursement. The record also reflects that Buchli noted that all parties were working to reconstruct a ten-year-old case handled by different attorneys, and that, while the State had provided 1,316 pages of discovery from the police department's file, the last report date was January 15, 2008, and the defense believed that additional tests and reports had been prepared after that time. There is nothing in the record that supports the conclusion that there were police records from after January 15, 2008, that were not disclosed. Therefore, the only other reference in the appendix to misconduct by the current prosecutors that is supported by the record is the failure to timely or completely respond to the discovery order at issue in this case.
The majority also makes much of the fact that the Prosecutor responded to Buchli's motion for a special discovery order by "objecting to almost every one of Buchli's discovery requests.” The majority concludes that "[sjhowing an incredible amount of restraint, the trial court did not at that time, impose drastic sanctions against the State.” But we must remember that what Buchli was asking for was that the State go back and re-produce all discovery in this case. Such a request is extraordinary. And while such a request may have been appropriate under the unique facts of this case, it cannot be said that the Prosecutor engaged in misconduct by objecting to such a request or that the trial court would have been justified in imposing any sanctions, let alone "drastic” sanctions on the State for merely objecting to Buchli's requests.
In short, the record in this case evidences no misconduct by the current Prosecutors in this case other than their delay in providing *107financial records and their delay in responding to the court’s June 2, 2010 discovery order. While it would not have been an abuse of discretion to impose sanctions on the State for its violation of the discovery order to the extent that the violation, in combination with any other post-remand violations by assistant prosecutor Miller, prejudiced Buchli, the problem here is that the justification for the extreme sanction imposed was that the current Prosecutors may never disclose everything in the State's possession. There is nothing in the record that supports this speculative conclusion.


. The majority closes its opinion by stating that "[tjhe dissent fails to articulate how many violations is enough before the trial court is empowered to enforce the rule of law.” But the question for this court is whether this record reflects that the discovery violations prejudiced Buchli so that we can evaluate whether the sanction imposed to ameliorate the prejudice was an abuse of discretion. We do not determine prejudice based on a numeric calculation. A single discovery violation may be sufficient to support extreme sanctions if the record reflects that the non-offending party was substantially prejudiced. But based on this record, we can make no such determination.


. I agree that some sanction would have been proper to remedy the State’s failure to comply with the discovery order. The court’s chosen remedy of issuing a dismissal of the charges, however, remains subject to the template for review for abuse of discretion. That template requires us to take into consideration the prejudice occasioned to the non-offending party by the discovery violation and the effect on the offending party of the imposed remedy for that violation. It is perhaps for this reason that Rule 25.18 expressly permits a trial court to address a willful violation of a discovery order by sanctioning the attorneys (and not the party) responsible for the violation.
Indeed, our Supreme Court has recognized that a prosecutor’s violation of a discovery rule or order, even a willful violation, should ordinarily be remedied through the court’s power to "subject counsel to appropriate sanctions” as opposed to declaring a mistrial or dismissing the charges. State v. Smothers, 605 S.W.2d 128, 132-33 (Mo. banc 1980) (holding that the appropriate remedy for "prosecuting attorneys' failure to provide complete discovery” would be to sanction the offending attorneys and that a conviction would not be overturned for such conduct absent a violation of the defendant's right to a fair trial). Declaring a mistrial or dismissing the charges should not be done "until the remedies specified in [present Rule 25.18] are shown to be inadequate.” Id. at 132.